Mr. Justice Paxson
delivered the opinion of the court
It was held in Spangler’s Estate, 9 Harris 335, that the interest and not the principal of a trust fund must bear the expense of administering it. Were it otherwise, the entire principal might bo absorbed in paying the trustee’s commissions upon income. A trustee is entitled to a reasonable compensation for his services as they are rendered, and unless a contrary intention appear, the compensation must come out of the income of the fund in the administration of which it is earned.
*353The learned judge of the Orphans’ Court ordered that the sura of $103.13, composed of an allowance for compensation to the accountant, taxes paid by him, and sundry costs and ex-. [Deuses connected with the filing of the account, and the audit thereof, be paid out of the principal of the fund, upon the ground that'the cestui que trust was the primary object of the testator’s bounty, and that it was the intent of said testator that she should have “ all possible benefit from the fund consistent with its being in the hands of a trustee.” The difficulty in this view of the case is that the will of Jacob Butterbaugh expressly provides that in case of the decease of Mary Ilollinger, the cestui que trust, before her husband, the share of said Mary in the testator’s estate shall go to her children on their attaining the age of twenty-one years. It is her share that is to go to her children upon the contingency referred to; not what may be left of it. Such share cannot be preserved unless the income of the fund is made to bear the cost of its administration. The case does not need elaboration. It is ruled by Spangler’s Estate.
The decree is reversed, and it is now ordered that the aforesaid sum of $103.13, and the costs upon this appeal, be paid by the appellee. ■